DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed June 02 2022.  Claims 14,16-18,22-23,25-26,28-30,32-33,35-41 are pending.  Claims 1-13,15,19-21,24,27,31,34 were cancelled.
 
Examiner’s Amendment
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendment below is just for correction of a typographical error for claim dependency, since claim 18 depends on canceled claim 15. 

IN THE CLAIM:
	** Claim 18, line 1, change  “claim 15”  to  --claim 14--.
 

Allowable Subject Matter
Claims 14,16-18,22-23,25-26,28-30,32-33,35-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed June 02, 2022 and convincing remarks thereof of have overcome the rejections in the last office action.  The references of record including Bao (2020/0066603), Cheng (2018/0261513), Chu (2022/0037499), Ha (2019/0189613), Bao (2018/0294192), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed vertical transistor device, or fairly make a prima facie obvious case of the vertical transistor device, as currently claimed in the base claims 1 and 26.
 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822